Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 4 September 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the locking plate comprises two pieces configured to be joined around the tool gripper and simultaneously mounted on the flat front wall”, “the locking plate comprises at least one internal conduit to convey a cooling liquid to the tool”, and “a block having at least one internal conduit to convey a cooling liquid to the tool” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 33 is objected to because of the following informalities: in both instances, “using the two hands” should be changed to “using two hands”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the part of the fingers in the holding element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear how the fingers can be in the holding element.  It has been assumed that this limitation should read “a part of the holding element comprising the fingers", or something similar.
Claim 26 recites the limitation "the flat front wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "a flat front wall" in line 3.  However, there is antecedent basis for this limitation in the claim in line 1, making it unclear whether these limitations refer to the same flat front wall or two different ones.  For the purposes of examination, it has been assumed that these are the same flat front wall.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the kit according to claim 1”.

Allowable Subject Matter
Claims 16-18 and 20-25 are allowed.   Claim 16 is the independent claim.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is U.S. Patent 3,499,223 to Lieb et al., which discloses a kit to assist in the manual change of a tool 52 from a tool holder 10, the latter comprising a rotary tool gripper 20 and a non-rotary part 14 presenting a flat front wall 102, the rotary tool gripper projecting from the flat front wall (bottom portion in figure 5) and comprising a shaft segment 22 that is provided with two shaft flats 84 and defines an axial direction, the kit comprising a forked holding element 54 provided with two fingers 58, each of which has an inside surface and an outside surface, so that the two respective inside surfaces face each other and each outside surface has an orientation substantially opposite to that of its corresponding inside surface, each finger being suitable to be fitted by its inside surface on one shaft flat.
Suffice it to say, the patent to Lieb et al. does not disclose “a locking plate that comprises a recess and is suitable to be fixedly mounted on the flat front wall with the recess facing it, said recess being configured to house the two fingers fitted on the two shaft flats when the locking plate is mounted on the flat front wall, the recess extending across the locking plate and being delimited by two steps against which the two fingers can be fitted by their outside surfaces” as claimed in independent claim 16, and as such does not anticipate the instant invention as disclosed in independent claim 16.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5 January 2022